Title: To John Adams from John Vaughan, 18 August 1797
From: Vaughan, John
To: Adams, John



D sir
Philad: Augt 18. 1797

I hope you will not think it presumptive of me to add a word to the Subject of the enclosed letters—
The Talents of M Cooper are highly Spoken of (in the law) which he practises in Northumberland—I have had an intimate acquaintance with him since his residence in this Country, & whatever His Speculative opinions may have been, he has never rendered himself a party; & even those speculative Opinions, have much changed since his feelings have had time to Cool & if other Considerations do not prevent, You will not upon this hand, risk a regret at having served an able & Valuable man—
You will excuse this Liberty / from Your friend & admirer
Jn Vaughan